DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 4, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 5, the pixel group selection unit that selects the group of pixels for filtering includes the limitation that the selection is made “such that at least one of the produced values includes the delay time and the received light amount produced by the light receiving processing unit and the first range image produced by the first range image producing unit”.  It is unclear if the selection is made based on one of “delay time” and the “received light amount” in addition to the “first range image” (this will be shown below in the alternative for clarification). 
SELECTION CRITERIA 1 
1) delay time + first range image 
2) received light amount + first range image  
	SELECTION CRITEERIA 2 
	1) delay time
	2) received light amount 
	3) first range image
It is unclear if the Applicant intends to claim selection criteria 1 or selection criteria 2 as shown above.  Appropriate clarification and correction is required. 
	Furthermore pertaining to the limitation “is equal to or larger than a noise component value contained in the produced value”.  It is unclear what the noise component value is or how it is contained in the produced value.  There appears to be a missing component in the first range image producing unit and the second range image producing unit.  
	It is also unclear if “the produced value” in the last line of claim 1 is generated by the first range image producing unit or the second range image producing unit.  Because the includes the selection unit selects “a group of pixels” on the basis of the unclear selection criteria as shown above and the “noise component value” as claimed is unclear, the fact that the source of “the noise component value” being in “the produced value” indicates that the noise value could be in a number of different units (either a delay time + a range, a intensity + a range, a delay time, an intensity, or a range).  
	Appropriate correction and clarification is required in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20130016900).
Referring to claims 1 and 5, Kim shows a range imaging camera and corresponding method for producing a range image by measuring a distance to an object on the basis of a time of flight of light (see abstract and paragraph 5), comprising: 
a light emission processing unit configured to emit irradiation light to a photographing space (see paragraph 5);
a light receiving processing unit configured to receive reflection light from the photographing space using a predetermined number of pixels (see figure 1 Ref 110), produce a delay time from a light emission timing of the irradiation light to a light receiving timing of the reflection light for each pixel (see paragraph 8 note the depth values for each pixel), and produce a received light amount of the reflection light for a predetermined period of time (see figure 1 note both the depth image acquiring unit Ref 120 as well as the IR intensity image acquiring unit Ref 130);
a first range image producing unit configured to produce a first range image by calculating a distance to the object on the basis of the delay time of each pixel produced by the light receiving processing unit (see the depth image acquiring unit Ref 120 in figure 1); and
a second range image producing unit configured to perform filtering for each pixel of the first range image using a group of neighboring pixels including its own pixel to produce a second range image (see the parameter determining unit that calculates a noise prediction model and applies it to the actual image acquired by the depth camera, also see paragraph 55),

wherein the second range image producing unit has a pixel group selection unit configured to select a group of pixels used in the filtering (see figure 5 also see paragraph 74-76), and 
the pixel group selection unit selects a group of pixels such that at least one of produced values including the delay time and the received light amount produced by the light receiving processing unit and the first range image produced by the first range image producing unit is equal to or larger than a noise component value contained in the produced value (note the selection of the block surrounding the central pixel can be calculated based on the weighting determined by the reliability of the pixels also see paragraph 76 note the two blocks included in the search range may be predicted to have a difference corresponding to a noise level).
Referring to claims 3 and 8, Kim shows a luminance image producing unit configured to produce a luminance image from the received light amount of each pixel in the light receiving processing unit, wherein the pixel group selection unit includes a luminance image of the luminance image producing unit as one of the produced values referred to in selection of a group of pixels (see the production of the depth image with removed noise in the depth image module using a noise prediction model that includes producing a luminance image as shown in figure 10 also see paragraph 103-107). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (20190383906), Nishikawa (20180120423), Barsoum (9584790), Kitajima (20120263353), Bamji (20110285910), Lam (5966678).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645